Chief Justice                                                                                                           Clerk
James T. Worthen                                                                                                        Cathy S. Lusk

                                          Twelfth Court of Appeals
Justices                                                                                                                Chief Staff Attorney
Sam Griffith                                                                                                            Margaret Hussey
Diane DeVasto




            April 14, 2004


            Ms. Julia F. Pendery                                            Mr. Douglas J. McCarver
            Godwin Gruber, LLP                                              3548 NE Stallings Dr.
            1201 Elm Street                                                 Nacogdoches, TX 75961
            Suite 1700
            Dallas, TX 75270

            RE:       Case Number:                        12-04-00084-CV
                      Trial Court Case Number:            CI 9,776-2003

            Style: Fidelity & Guaranty Insurance Company
                     v.

                     Drewery Construction, Company, Inc.

            Upon review and consideration of your response filed herein on April 12, 2004 to this Court's
            letter dated March 29, 2004, you are hereby notified that compliance with Tex. R. App. P.
            4.2(c) is required.

            Please provide a file-marked copy of the trial court's order establishing the date you received
            notice or actual knowledge that the appealed judgment or order was signed. The requested
            copy must be provided on or before April 26, 2004, or the appeal will be presented to this
            Court for dismissal.


            Very truly yours,

            CATHY S. LUSK, CLERK



            By: KdjUJlA. Mfl.&l
                  Katrina McClenny, Chief Deputy Clerk




                     1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
Serving Anderson, Cherokee, Gregg, Henderson, Hopkins, Houston, Kaufman, Nacogdoches, Panola, Rains, Rusk, Sabine, San Augustine, Shelby, Smith
                                                     Upshur, Van Zandt and Wood Counties
                                                        www.12thcoa.courts.state.tx.us